In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo
                                   ________________________

                                        No. 07-20-00198-CV
                                   ________________________

                 IN THE INTEREST OF K.L., B.L., A.L., AND C.L., CHILDREN


                         On Appeal from the County Court at Law Number 1
                                       Randall County, Texas
                  Trial Court No. 71,833-L1; Honorable James Anderson, Presiding


                                           October 21, 2020

                     EN BANC ORDER ON MOTION TO RECUSE

                                    Before PIRTLE and DOSS, JJ.

       Now pending before the court is Appellant Audrey Lessner’s Motion to Recuse

Judges, wherein Lessner seeks to recuse Chief Justice Brian Quinn and Justice Judy C.

Parker from presiding over this appeal. 1 Pursuant to Rule of Appellate Procedure 16.3,

the motion has been submitted to the remainder of the court, en banc. Finding no grounds

for disqualification or recusal, the majority of the remaining justices deny the motion. See

TEX. R. APP. P. 16; TEX. R. CIV. P. 18b (grounds for disqualification and recusal).


       It is so ordered.


                                                        Per Curiam


       1   The motion also seeks to recuse former Justice James T. Campbell, now retired.